DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  KATHRYN ELIZABETH PORTMAN,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3739

                          [January 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura S. Johnson, Judge; L.T. Case No. 50-2016-CF-
003214-AXXX-MB.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.